Exhibit 10.46

 

GRUBHUB INC.

2013 OMNIBUS INCENTIVE PLAN STOCK OPTION GRANT NOTICE

 

Pursuant to its 2013 Omnibus Incentive Plan, as amended from time to time (the
“Plan”), GrubHub Inc., a Delaware corporation (the “Company”), hereby grants to
the individual listed below (the “Optionee”), an option to purchase the number
of shares of the Company’s Common Stock (“Shares”) set forth below (the
“Option”), subject to the terms and conditions set forth herein, in the Plan,
and in the certain Stock Option Agreement attached hereto as Exhibit A (the
“Option Agreement”), each of which is incorporated herein by reference. Unless
otherwise defined herein, the capitalized terms used herein will have the
meanings assigned to them in the Plan and the Option Agreement.

 

NOTICE OF STOCK OPTION GRANT

 

Optionee: Date of Grant:

Exercise Price Per Share:

 

Total Number of Shares Granted: Term/Expiration Date:

Type of Option: Incentive Stock OptionNon-Qualified Stock Options

 

Vesting Schedule: The Shares subject to this Option shall vest according to the
following schedule:

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (the “Agreement”) is attached, GrubHub Inc., a Delaware
corporation (the “Company”), has granted to Optionee (as set forth in the Grant
Notice) an option to purchase the number of shares of Common Stock (“Shares”)
under the GrubHub Inc. 2013 Omnibus Incentive Plan (the “Plan”) indicated in the
Grant Notice, at the exercise price per share set forth in the Grant Notice (the
“Exercise Price”).

 

1.Plan Incorporated By Reference. Notwithstanding anything to the contrary in
this Option Agreement, this grant of an Option is subject to the terms,
definitions, and provisions of the Plan, which is incorporated herein by
reference.

 

2.Option Type. If designated in the Grant Notice as an Incentive Stock Option,
this Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code; provided, however, that to the extent that the
aggregate Fair Market Value of the Common Stock with respect to which Incentive
Stock Options (within the meaning of Code Section 422, but without regard to
Code Section 422(d)), including the Option, are exercisable for the first time
by Optionee during any calendar year (under the Plan and all other incentive
stock option plans of the Company (or any “parent corporation” or “subsidiary
corporation” thereof within the meaning of Code Sections 424(e) or 424(f),
respectively)) exceeds one hundred thousand dollars ($100,000), such options
shall be treated as not qualifying under Code Section 422, but rather shall be
treated as Non-Qualified Stock Options to the extent required by Code Section
422. The rule set forth in the preceding sentence shall be applied by taking
options into account in the order in which they were granted. For purposes of
these rules, the Fair Market Value of the Common Stock shall be determined as of
the time the Option with respect to such Common Stock is granted.

 

3.Exercise of Option. This Option is exercisable as follows:

 

a.Right to Exercise.

 

i.

This Option shall be exercisable cumulatively according to the vesting schedule
set out in the Grant Notice. For purposes of this Option Agreement, the Shares
subject to this Option shall vest based on Optionee’s continued status as a
Service Provider, unless otherwise determined by the Administrator.

 

ii.

This Option may not be exercised for a fraction of a Share.

 

iii.

In the event of Optionee’s death, Disability, or other termination of Optionee’s
status as a Service Provider, the exercisability of the Option shall be governed
by Sections 5, 6, 7, and 8 hereof, subject to the limitations in this Section 3.

 

 

--------------------------------------------------------------------------------

iv.

In the event the exercise of the Option following the termination of Optionee’s
status as a Service Provider would be prohibited at any time solely because the
issuance of shares would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
Term/Expiration Date of the Option as set forth in the Grant Notice or (ii) the
expiration of a period of three (3) months after the termination of Optionee’s
status as a Service Provider during which the exercise of the Option would not
be in violation of such registration requirements.

 

v.

In no event may this Option be exercised after the Term/Expiration Date of this
Option as set forth in the Grant Notice.

 

b.Method of Exercise. This Option shall be exercisable, to the extent vested,
(i) electronically, in such manner as may be provided for via the internet
website maintained by the Company’s third-party Plan administrator or (ii) by
written notice to the Company (the “Exercise Notice”). The Exercise Notice shall
state the number of Shares for which the Option is being exercised, and such
other representations and agreements with respect to such Shares of Common Stock
as may be required by the Company pursuant to the provisions of the Plan. The
Exercise Notice shall be signed by Optionee and shall be delivered in person or
by certified mail to the Secretary of the Company or such other authorized
representative of the Company. Payment of the Exercise Price, including payment
of any applicable withholding tax, is required to exercise an Option. No Shares
shall be issued pursuant to the exercise of an Option unless the requirements of
Section 10(g) of the Plan (“Conditions on Delivery of Stock”) have been
satisfied.

 

4.Method  of Payment. Payment of the Exercise Price shall be by any of the
following at the election of Optionee:

 

a.cash;

 

b.check;

 

c.with the consent of the Administrator, delivery of an irrevocable and
unconditional undertaking by a broker acceptable to the Company to deliver
promptly to the Company sufficient funds to pay the Exercise Price and any
required tax withholding, or delivery by Optionee to the Company of a copy of
irrevocable and unconditional instructions to a broker acceptable to the Company
to deliver promptly to the Company cash or a check sufficient to pay the
Exercise Price and any required tax withholding. To facilitate the foregoing,
the Company may, to the extent permitted by applicable law, enter into
agreements with one or more brokerage firms;

 

d.with the consent of the Administrator, delivery (either by actual delivery or
attestation) of Shares owned by Optionee valued at their Fair Market

 

--------------------------------------------------------------------------------

Value, provided (A) such method of payment is then permitted under Applicable
Laws, (B) such Shares, if acquired directly from the Company, were owned by
Optionee for such minimum period of time, if any, as may be established by the
Company at any time, and (C) such Shares are not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

e.with the consent of the Administrator, surrender of Shares then issuable upon
exercise of the Option valued at their Fair Market Value on the date of
exercise;

 

f.with the consent of the Administrator, property of any kind which constitutes
good and valuable consideration as determined by the Administrator; or

 

g.with the consent of the Administrator, any combination of the foregoing
methods of payment.

 

5.Restrictions on Exercise. If the issuance of Shares upon such exercise or if
the method of payment for such Shares would constitute a violation of any
applicable federal or state securities or other law or regulation, then the
Option may not be exercised. The Company may require Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation before allowing the Option to be exercised.

 

6.Termination of Relationship. If Optionee ceases to be a Service Provider
(other than by reason of Optionee’s death or Disability), Optionee may exercise
the Option during the three (3) month period immediately following the date
Optionee ceases to be a Service Provider to the extent the Option was vested on
such date (and in no event later than the expiration date of the term of this
Option as set forth in the Grant Notice). To the extent that Optionee does not
exercise this Option within the time specified herein, the Option shall
terminate.

 

7.Disability of Optionee. If Optionee ceases to be a Service Provider as a
result of his or her Disability, Optionee may exercise any portion of the Option
that was vested as of Optionee’s termination date for a period of twelve (12)
months following the date Optionee ceases to be a Service Provider (and in no
event later than the expiration date of the term of this Option as set forth in
the Grant Notice). To the extent that Optionee does not exercise this Option
within the time specified herein, the Option shall terminate.

 

8.Death of Optionee. If Optionee ceases to be a Service Provider as a result of
the death of Optionee, Optionee’s estate or a person who acquires the right to
exercise the Option by bequest or inheritance may exercise any portion of the
Option that was vested as of the date of Optionee’s death for a period of twelve
(12) months following the date of Optionee’s death (and in no event later than
the expiration date of the term of this Option as set forth in the Grant
Notice). To the extent that the Option is not exercised within the time
specified herein, the Option shall terminate.

 

9.Early Termination of Option. Notwithstanding anything herein to the

 

--------------------------------------------------------------------------------

contrary, the Administrator may determine in its sole discretion that the Option
is terminated as of the date Optionee ceases to be a Service Provider for any
reason with regard to any portion of the Option that is not vested as of such
date.

 

10.Non-Transferability of Option. This Option may not be transferred in any
manner except by will or by the laws of descent or distribution. It may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors,
and assigns of Optionee.

 

11.Term of Option. This Option may be exercised only within the term set out in
the Grant Notice.

 

12.Restrictions on Shares. Optionee hereby agrees that any Shares purchased upon
the exercise of the Option shall be subject to such stop transfer orders and
other restrictions as the Administrator may deem advisable under the Plan or the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed, and any
applicable Federal or state laws; and the Administrator may cause orders or
designations to be placed upon the books and records of the Company’s transfer
agent to make appropriate reference to such restrictions. Other restrictions
may, in the Administrator’s sole discretion, be contained in the Exercise Notice
with respect to the Option or in such other agreement as the Administrator shall
determine and which Optionee hereby agrees to enter into at the request of the
Company.

 

13.Entire Agreement. This Agreement, the Grant Notice and the Plan constitute
the entire contact between the parties hereto with regard to the subject matter
hereof and supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

14.Rules Particular to Specific Countries.

 

a.Generally. Optionee shall, if required by the Administrator, enter into an
election with the Company or a Subsidiary (in a form approved by the Company)
under which any liability to the Company’s (or a Subsidiary’s) Tax Liability,
including, but not limited to, National Insurance Contributions (“NICs”) and the
Fringe Benefit Tax (“FBT”), is transferred to and met by Optionee. For purposes
of this Section 14, Tax Liability shall mean any and all liability under
applicable non-U.S. laws, rules, or regulations from any income tax, the
Company’s (or a Subsidiary’s)  NICs, FBT, or similar liability under non-U.S.
laws, and Optionee’s NICs, FBT, or similar liability that are attributable to:
(A) the grant or exercise of, or any other benefit derived by Optionee from the
Option; (B) the acquisition by Optionee of the Shares on exercise of the Option;
or (C) the disposal of any Shares acquired upon exercise of the Option.

 

b.Tax Indemnity. Optionee shall indemnify and keep indemnified the Company and
any of its Subsidiaries from and against any Tax Liability.

15.Not a Contract or Guarantee of Employment. Subject to applicable law, nothing
in this Option Agreement, in the Grant Notice or in the Plan shall confer upon
Optionee any right to continue to serve as a Service Provider, nor shall it
interfere in any

 

--------------------------------------------------------------------------------

way with the Company’s right to terminate Optionee’s Service Provider
relationship at any time, with or without cause and with or without prior
notice.

 

16.Optionee Acknowledgement. Optionee represents that he or she has read this
Agreement and is familiar with its terms and provisions. Optionee hereby agrees
to accept as binding, conclusive, and final all decisions or interpretations of
the Board or other administrator of the Plan upon any questions arising under
this Agreement.

 